Citation Nr: 0110878	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the remaining 
unwaived amount of $2,677.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from November 1953 to 
July 1958, from August 1958 to April 1959, and from May 1961 
to May 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The Board concludes that a remand of this case is in order 
based on an incomplete appellate record.  It is unclear from 
the record on appeal how the RO calculated the overpayment in 
question.  The record reflects that overpayment was based on 
information received from an income verification match that 
revealed receipt of the employment income for the appellant's 
wife for the tax years 1996 to 1999.  In its decision of 
September 1999, the Committee waived $7,920 of the 
overpayment on the basis that the appellant was not at fault 
for creation of the debt from the point in time his wife 
began collecting income from employment in 1996 through 
August 1998, when he first received notice following the 
original award letter (July 1995) and the date his wife 
started working (October 1995) that his pension award was 
based on zero income for his wife.  Waiver of the outstanding 
balance of the debt in the amount of $2,677 was denied.  
Nevertheless, the record before the Board does not reflect 
exactly how the overpayment was calculated.

Appellate review is frustrated when the record before the 
Board is incomplete.  The United States Court of Appeals for 
Veterans Claims (the Court) has in similar circumstances 
remanded waiver of overpayment appeals back to the Board and 
RO for readjudication because the Board's decision did not 
rely on adequate documentation in the file to support its 
decision.  The Board is not implying that the Committee was 
incorrect in its calculation of the overpayment.  However, 
although internal agency practices are appropriate for the 
day-to-day administration of a benefits program, claims 
adjudication and appellate review require detailed 
documentation of the agency's decision-making process and 
record notice of such documentation to the appellant.  In an 
overpayment case, such documentation necessarily includes a 
detailed analysis of how the overpayment was calculated.  
Therefore, in this case, the Board must have record evidence 
showing how the Committee calculated the overpayment and on 
what documentation or evidence in the file such calculation 
was made.

In light of the above, the Board finds that additional 
development of the appellate record is required.  In this 
regard, the RO should prepare a paid-and-due audit of the 
appellant's countable annual income beginning in February 
1996, which sets forth in detail the bases for the 
Committee's calculations and includes documentation from 
relevant sources supporting such calculations.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  A recent 
decision of the Court held that the provisions of the VCAA 
are potentially applicable to waiver claims pending on the 
date of the law's enactment.  See Weaver v. Principi, No. 00-
2284 (U. S. Vet. App. Mar. 15, 2001).  In light of the need 
for the foregoing development action, the RO is advised to 
consider whether any other additional notification or 
development actions are required in this case under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

2.  The RO should prepare a paid-and-due 
audit of the overpayment of pension 
benefits to the appellant for the period 
in question.  In this regard, the RO 
should calculate the total amount of the 
appellant's countable annual income 
beginning in February 1996 and should set 
forth in detail the bases for its 
calculations.  In addition, the RO should 
specifically note the amounts of pension 
that were actually paid to the appellant 
during the period in question and should 
also note the amounts of pension the 
appellant was actually due during such 
period.  Further, the RO should detail 
how the amounts of Social Security and 
any income from all sources the appellant 
received during this entire period were 
calculated and upon which information 
such calculations were based.  In 
connection with this action, the RO 
should request from the Social Security 
Administration an audit of benefits paid 
to the appellant for the period in 
question.  Similarly, the RO should 
detail how any deductions, in particular, 
unreimbursed medical expenses, from the 
appellant's countable income were 
calculated and upon which information 
such calculations were based.  All 
sources from which information pertinent 
to the RO's calculations has been gleaned 
should be included in the audit report.  
If appropriate, the RO is advised to 
ensure that its audit complies with all 
current and relevant procedural 
safeguards regarding income verification 
matching for the funds received from the 
sources cited above for the tax years 
1996 to 1999.

3.  The appellant should be informed of 
the RO's determination as to the 
creation/calculation of the overpayment 
of pension benefits for the period in 
question and, in this regard, he should 
be provided a copy of the RO's paid-and-
due audit report.  In connection with 
this action, the RO should ask the 
appellant whether he wishes to submit any 
additional information that pertains to 
the proper calculation of the overpayment 
of pension benefits.

4.  The appellant should also be 
requested to complete and submit a 
current Financial Status Report, (VA Form 
4-5655).  In completing such report, the 
appellant is reminded to accurately 
report all income received and expenses 
paid on a monthly basis.

5.  Following completion of the above, 
the Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence received 
since the May 2000 statement of the case.  
To this end, full consideration should be 
given to all elements of the principles 
of equity and good conscience set forth 
by 38 C.F.R. § 1.965(a) (2000).  A 
formal, written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and associated with the 
claims folder.  If the decision remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with established procedures, 
which fully sets forth the controlling 
law and regulations pertinent to this 
appeal.  This document should reflect 
detailed reasons and bases for the 
decision reached.  The appellant should 
then be afforded the opportunity to 
respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


